Citation Nr: 1212339	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO. 10-28 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on behalf of the Detroit, Michigan RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In an August 2010 rating decision, the Detroit RO granted service connection for bilateral hearing loss and assigned a 10 percent evaluation effective February 29, 2008. The action constituted a full grant of the benefit sought, and the claim for service connection for bilateral hearing loss is no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2012, and a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

As the Board is granting service connection for tinnitus, no discussion of VA's duty to notify and assist is necessary as the Veteran's claim has been successful and any error was not prejudicial.

Merits of the Claim

The evidence between that in support of the claim and against the claim is in relative balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will be applied and the appeal will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993).

The Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center (NPRC). Due to the loss of these records, VA's duty to explain its findings and conclusion is heightened. O'Hare v. Derwinski, 1 Vet.App. 365 (1991). VA not only has a heightened obligation to explain its findings and conclusions, but a heightened duty to consider the benefit- of-the-doubt rule. O'Hare, 1 Vet.App. at 367; Dixon v. Derwinski, 3 Vet.App. 261, 263-64 (1992).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The Veteran reported that he was exposed to acoustic trauma in service while serving as a tank crewman in the Army. He contends that, as a result, he incurred tinnitus. 

The Veteran's DD-214 reflects that he served in the Army and his military occupational specialty was Field Artillery.

In correspondence dated in February 2008, Howard M. Yerman, M.D., noted the Veteran's history was significant for noise exposure during his military service. He stated that the Veteran drove a tank mounted with a 105 Howitzer cannon from 1957 to 1959, and when the Veteran requested hearing protection, his request was denied. The Veteran indicated that earplugs were provided after his tour of duty ended. Dr. Yerman reported that the remainder of the Veteran's history was negative for noise exposure.

In the Veteran's February 2008 claim, he reported he drove the M52 105mm Howitzer Tank and he was not provided hearing protection. He noted that after a day firing guns, he was unable to hear anything except for a constant ringing in both ears that did not subside.

In correspondence dated in March 2008, W.C. S., Au.D., reported she conducted an audiological consultation with the Veteran. During the consultation, the Veteran indicated that he had constant tinnitus. He also reported he had significant noise exposure as a tank driver with an artillery unit.

In an October 2008 statement, the Veteran reported he sought treatment for his audiological complaints during service at the Pender Barracks in Zerndorft, Germany. He noted that the physician prescribed aspirin and told him that he was unable to provide ear plugs for use in the tank unless the Veteran was given approval by his first sergeant. His request was reportedly refused by the first sergeant.

During a January 2009 VA audiological examination, the Veteran denied any combat exposure in service. He indicated that during his post-service employment, he was a purchaser and he hunted recreationally. He reported he had bilateral, constant buzzing or ringing sound which began approximately 20 years previously. The examiner opined that because the reported date of the onset of tinnitus, it was not at least as likely as not that the Veteran's tinnitus was related to military noise exposure.

In a June 2009 statement, the Veteran's representative cited to the National Institute on Deafness and other Communication Disorder's website, which noted that noise-induced hearing loss "may be accompanied by tinnitus" which could "continue constantly or occasionally throughout a lifetime."

In a July 2010 statement, the Veteran's wife reported that she married the Veteran in 1957, during the Veteran's service. During the first year of their marriage, they lived in Germany and the Veteran volunteered to be a tank driver. She reported that he told her that his ears rang after returning from field training for weeks at a time.

In an August 2010 statement, the Veteran reported that the January 2009 VA examiner falsely reported that the Veteran's tinnitus began approximately 20 years previously. He asserted that he told the examiner his tinnitus had "progressively" worsened in the previous 15 to 20 years.

During the March 2012 videoconference hearing, the Veteran testified that during basic training at Fort Hood, he drove a tank with an open carriage. He reported that as the driver, he stayed in place while the gun was firing. He noted that he had ringing in his ears after a few weeks of training in the field. He reported that when the M52 tank was modernized, the carriage was enclosed, which made the gun louder. He related that after the tank drivers complained, the Army moved the drivers to the rear of the tank where the ammunition was fed into the gun.

The Veteran also testified that when he found out ear plugs were available, he asked the first sergeant for permission to wear them. The first sergeant reportedly told him, "[I]t won't do you any good, just open your mouth, and that closes the bell off." 

The Veteran testified that during his January 2009 VA examination, he reported that his tinnitus worsened in the previous 20 years, but the examiner misconstrued his statement and reported the Veteran's tinnitus manifested 20 years previously. The Veteran asserted that his tinnitus began at the beginning of his military service.

The Duty MOS Noise Exposure Listing was considered to determine if there is a medical nexus between the Veteran's claimed tinnitus disability and service. The Duty MOS Noise Exposure Listing indicates "highly probable" in-service noise exposure for the Veteran's MOS (tank crewman and field artillery). See VA Training letter (TL) 10-35 (September 2, 2010). However, claims for service connection for tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results. Id. 

When considered in the light of the Veteran's reports of a continuity of symptoms and the nature of his service and his exposure to military noise, the evidence is at least in equipoise. Although the VA examiner who conducted the January 2009 VA examination determined that it was not likely the Veteran's tinnitus was a result of service because he reported an onset 20 years previously-in approximately 1989-the Veteran subsequently reported that the VA examiner misconstrued his statement that his tinnitus had worsened in the previous 20 years. Throughout the appellate period, he maintained that his tinnitus manifested during service and he had persistent ringing in his ears since service. The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.

When considered in the light of the Veteran's reports that his tinnitus began during service and the nature of his service as a tank driver with a high probability of exposure to military noise, the evidence is at least in equipoise for the Veteran's tinnitus claim. The Veteran's testimony as to service onset is deemed facially credible and is not overtly contradicted by other evidence of record. Resolving reasonable doubt in favor of the Veteran, service connection is granted for tinnitus.


ORDER

Service connection for tinnitus is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


